361 F.2d 317
PERPETUAL ROYALTY CORPORATION, United Royalty Corporation, Aberdeen Oil Company, Inc., Appellants,v.Sarah KIPFER, Ward A. McGinnis, Cities Service Oil Company, Appellees.
No. 8305.
United States Court of Appeals Tenth Circuit.
May 11, 1966.
Rehearing Denied June 27, 1966.

Coleman Hayes, Oklahoma City, Okl. (Hyde, Freeman & Hyde, A. K. Little, Oklahoma City, Okl., and Dale B. Stinson, Jr., Wichita, Kan., with him on the brief), for appellants.
George C. Spradling, Wichita, Kan., (Carl C. Chase, Eureka, Kan., Lilleston, Spradling, Gott, Stallwitz & Hope, Wichita, Kan., E. E. Pedroja, Eureka, Kan., Foulston, Hook & Gerety, Wichita, Kan., on the brief), for appellees.
Before MURRAH, Chief Judge, and LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
This is a diversity jurisdiction action wherein plaintiffs-appellants sought to establish claim to certain mineral rights in producing oil properties located in Kansas and for an accounting from defendants-appellees of some $852,000 received as royalties during the eight years preceding institution of the action. The cause was submitted to the trial court upon an agreed statement of facts and resulted in a holding by that court that appellants' claims were barred by the equitable principles of laches. We hold that the trial court could and did properly apply the bar of laches to appellants' claims under applicable Kansas law and under the totality of the facts and circumstances as set forth in that court's memorandum opinion, D.C., 253 F.Supp. 571, and affirm the judgment for the reasons therein stated.